Wheeler, J.
The question to be determined is, whether the vendor’s lien to secure the purchase money for which the note sued on was given, can be enforced in behalf of Ogle and for Ms benefit in'this action. And we are of opiMon that it can*684not. After the creation of the lien in behalf of Jones and wife, the lots were pointed out by 'Ogle as his property, and sold to satisfy the judgment recovered against him in 1844. By this sale, all the title which he then possessed, legal and equitable, passed to and vested in the purchaser.
As between Ogle and McCown, we think it perfectly clear that the lien in question cannot be enforced. The judgment, therefore, enforcing the lien specifically, by decreeing the sale of the lots must be reversed.'
Judgment reversed.